Citation Nr: 1729883	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-31 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for headaches, to include as secondary to the Veteran's service-connected bilateral hearing loss.

4.  Entitlement to service connection for stomach disability.  

5.   Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980 and from December 1990 to July 1991, including service in the Southwest Asia theater of operations from December 1990 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a June 2015 written statement, the Veteran indicated that he no longer wanted to testify at a hearing before the Board.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

This matter was previously before the Board in February 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran failed to report without good cause to a VA examination scheduled pursuant to his reopened service connection claim for a left knee disability.  

2.  The Veteran failed to report without good cause to a VA examination scheduled pursuant to his reopened service connection claim for a right knee disability.  

3.  The probative evidence of record is against a finding that the Veteran's headaches are related to service or a service-connected disability or due to a qualifying chronic disability related to the Veteran's Persian Gulf War service.  

4.  The probative evidence of record is against a finding that the Veteran's current gastrointestional disorders are related to service or due to a qualifying chronic disability related to the Veteran's Persian Gulf War service.  

5.  The probative evidence of record is against a finding that the Veteran's current sleep apnea is related to service or due to a qualifying chronic disability related to the Veteran's Persian Gulf War service.  


CONCLUSIONS OF LAW

1.  The reopened service connection claim for a left knee disability must be denied due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R § 3.655 (2016).

2.  The reopened service connection claim for a right knee disability must be denied due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R § 3.655 (2016).

3.  The criteria for establishing entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing entitlement to service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters dated March 2011 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records.  

The Board also notes that action requested in the prior remand has been undertaken.   Updated VA treatment records were associated with the claims file.  In June 2016, the AOJ scheduled the Veteran for VA examinations.  The Veteran was advised in a June 2016 letter that failure to report for an examination without good cause would result in the claim being evaluated on the evidence of record or even denied.  In July 2016, the AOJ was notified that the Veteran did not report for his scheduled examinations.  A July 2016 supplemental statement of the case (SSOC) advised the Veteran of his failure to appear for his VA examinations.  To date, the Veteran has not provided a reason for his failure to report to his VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; when the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed,     the claim shall be denied.).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time           of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably           be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).


Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "qualifying chronic disability" means a chronic disability resulting       from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders to include irritable bowel syndrome) that is defined by a cluster of signs  or symptoms; (C) any diagnosed illness that the Secretary determines in regulations 
prescribed under subsection (d) warrants presumptive service-connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must       not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that        are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

      Left and Right Knee Disabilities

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken accordingly as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Service connection claims for left and right knee disabilities were previously and finally denied in an October 1996 Board decision.  In February 2016, the Board reopened the previously-denied service connection claims for left and right knee disabilities.  Thereafter, the Board determined that the record did not contain sufficient competent medical evidence addressing the relationship between the Veteran's claimed knee disabilities and service; therefore, it remanded the claims for a VA examination and medical opinion.  

As previously noted, the Veteran was advised in a June 2016 letter that his failure   to report for a VA examination without good cause could result in his claims being denied.  A VA examination was scheduled in June 2016; however, the Veteran failed to appear for the examination.  In a July 2016 SSOC, the Veteran was    advised of his failure to report for his scheduled VA knee examination. To date,   the Veteran has not asserted that there was good cause for his failure to appear for the examination.  As the Veteran failed to report for a VA examination without good cause scheduled pursuant to his reopened service connection claims for left and right knee disabilities, the Board is compelled to deny those claims.  See 38 C.F.R. § 3.655(b).  


      Headaches

The Veteran seeks service connection for headaches, which he asserts are related to service or secondary to his service-connected bilateral hearing loss.  

The Veteran has been diagnosed during the course of the appeal with chronic headaches.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected disability.

Service treatment records show no complaints of or treatment for headaches during service.  A June 1991 report of medical history indicates that the Veteran denied any history of frequent or severe headaches upon his discharge from active duty.    

A July 2010 VA treatment record shows that the Veteran reported frontal headaches occurring almost daily over the past several months.  The assessment included nasal septal deviation and chronic sinusitis.  Thereafter, the Veteran's VA treatment records list chronic headaches as an active problem.  

An August 2011 private treatment record indicates that the Veteran was referred for a sleep study due to complaints of, among other things, morning headaches.  The sleep study revealed moderate to severe obstructive sleep apnea.  

To the extent that the Veteran claims that the Veteran experienced continuous headaches since service, the Board finds that such assertions are not consistent   with the evidence of record.  Service treatment records show no complaints of         or treatment for headaches during service, and he denied any history of frequent      or severe headaches upon his discharge from active duty.  When he first sought treatment for headaches in July 2010, the Veteran reported experiencing headaches for the past several months.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  The Board finds the contemporaneous medical evidence to be more persuasive and credible than statements made after filing a claim for VA benefits. See Cartright v. Derwinski,    2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply     because the veteran is an interested party; personal interest may, however,
affect the credibility of the evidence).

Although the Veteran believes that his headaches are related to service or his hearing loss, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms      but not to provide medical diagnosis or etiology).  In this regard, the question of whether the Veteran's current headaches are related to service or his service-connected hearing loss is not a matter capable of lay observation and requires medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his headaches is not competent medical evidence.  

To the extent that the Veteran claims that his headaches are attributable to an undiagnosed illness or medically unexplained chronic multi-symptom illness   related to his Persian Gulf War service, the Board finds that such is not supported by the evidence of record.  Treatment records suggest that the Veteran's headaches may be attributable to known clinical diagnoses, including the Veteran's service-connected deviated nasal septum and/or his nonservice-connected chronic sinusitis and sleep apnea. However, as noted above, the Veteran did not appear for the VA examination scheduled to determine the nature and etiology of his headaches.  The Veteran's failure to appear for his scheduled VA examination made it impossible to obtain evidence that was the aim of the planned examination.  Therefore, the claim must therefore be evaluated on the evidence of record.  See 38 C.F.R. 3.655(b).  

As there is no competent and probative medical evidence linking the Veteran's headaches to service or a service-connected disability or addressing whether           the Veteran's headaches are attributable to a known clinical diagnosis, the preponderance of the evidence is against the Veteran's claim, and service connection for headaches is denied.
 
      Stomach Disability

The Veteran seeks service connection for a stomach disability manifested by nausea and diarrhea.

The Veteran has been diagnosed during the course of the appeal with gastric erosions, gastritis, gastroesophageal reflux disease, cholecystitis, and cholelithiasis. Accordingly, the first criterion for establishing service connection has been met. The question becomes whether any of these conditions is related to service.
 
Service treatment records show that in June 1991, the Veteran was treated for nausea, diarrhea, and stomach problems. The diagnosis was diarrhea and associated symptoms.  The Veteran was advised to increase his fluid intake, avoid solid food for 12 hours, take Imodium, Donnatal, and Compazine, and return to the clinic if his symptoms did not improve within two days.  On a June 1991 report of medical history, the Veteran reported a history of stomach, liver, or intestinal trouble.  

A March 1997 private treatment record shows that the Veteran sought emergency treatment for left-sided flank pain and nausea.  A physical examination revealed      a soft, nontender abdomen with bowel sounds present in all four quadrants.  The impression was acute prostatitis.  The Veteran received intravenous saline and medication and reported feeling much better upon discharge.  Later that month, the Veteran again sought emergency treatment for left-sided flank pain.  He denied any symptoms of vomiting or diarrhea, and bowel sounds were normal. The diagnosis was a left ureteral obstruction, which was surgically removed.  

An October 1999 private treatment record indicates that the Veteran sought emergency 
treatment for right-sided flank plain. A physical examination revealed a soft, nontender, and nondistended abdomen with positive bowel sounds.  The diagnosis was a back strain.  

A November 2003 VA treatment record indicates that the Veteran denied any gastrointestinal complaints.  

A January 2008 private treatment record shows that the Veteran complained of abdominal pain, change in bowel habits, blood in the rectum, and melena.  An esophagogastroduodenoscopy revealed gastric erosions and gastritis.  

A February 2008 private treatment record shows that the Veteran complained of right upper quadrant abdominal pain, nausea, vomiting, bloating, and signs and symptoms consistent with chronic cholecystitis.  The Veteran underwent a laparoscopic cholecystectomy for chronic cholecystitis and cholelithiasis. 

Private treatment records indicate that the Veteran presented to the emergency room three times in early October 2008 with complaints of lower abdominal pain.  The records note a prior history of gastroesophageal reflux disease (GERD) and kidney stones.  He denied any nausea, vomiting, and diarrhea.  He was diagnosed with bladder spasms and urinary retention.  

VA treatment records show subsequent treatment for abdominal pain, bloody stools, GERD, and a possible gastrointestinal bleed.  

To the extent that the Veteran asserts that the Veteran experienced continuous symptoms of nausea and diarrhea since service, the Board finds that such assertions are not consistent with the evidence of record.  Post-service treatment records show no complaints of or treatment for gastrointestinal symptoms for over five years after the Veteran's most recent discharge from active duty, despite records showing that the Veteran sought treatment for other conditions.  In November 2003, he denied any gastrointestinal problems.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would    have been recorded if present).  Thereafter, the record shows no treatment for gastrointestinal symptoms until approximately 2008, when the Veteran was diagnosed with gastric erosions, gastritis, GERD, cholecystitis, and cholelithiasis.  See Buchanan, 451 F.3d at 1336-37.  The Board finds the contemporaneous medical evidence to be more persuasive and credible than statements made after filing a claim for VA benefits.  See Cartright, 2 Vet. App. at 25.

Although the Veteran believes that a current stomach disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of gastrointestinal disorders are matters not capable of lay observation and require medical expertise to determine.  Moreover, whether symptoms the Veteran reportedly experienced in service or following service are related to a subsequently diagnosed gastrointestinal disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the    opinion of the Veteran regarding the etiology of a current stomach disability is          not competent medical evidence.  

To the extent that the Veteran claims to have symptoms of nausea and diarrhea attributable to an undiagnosed illness or medically unexplained chronic multi-symptom illness related to his Persian Gulf War service, the Board finds that    such is not supported by the evidence of record.  The Veteran's gastrointestinal  symptoms have been attributed to known diagnoses of gastric erosions, gastritis, GERD, cholecystitis, and cholelithiasis.  GERD is a structural gastrointestinal disease and is excluded from presumptive service connection.  See 76 Fed. Reg. 41696 -01 (July 15, 2011). Likewise, the Veteran's other gastrointestinal disorders were diagnosed by abnormalities found on clinical testing, and therefore, appear  to be considered structural gastrointestinal diseases.  However, the Veteran failed to report for his VA examination scheduled to determine the nature and etiology  of his gastrointestinal disorders.  His failure to cooperate with VA made it impossible to obtain evidence that was the aim of the planned examination.  Therefore, the claim must be evaluated on the evidence of record.  See 38 C.F.R. 3.655(b).  

As there is no competent and probative medical evidence linking a current stomach disability to service or addressing whether the Veteran's gastrointestinal symptoms may be attributable to a qualifying chronic disability, the preponderance of the evidence is against the Veteran's claim, and service connection for a stomach disability is denied.

Sleep Apnea 

The Veteran has been diagnosed during the course of the appeal with obstructive sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no treatment for or diagnosis of sleep apnea during service.  The Veteran denied having frequent trouble sleeping on the June 1991 report of medical history.

An August 2011 VA treatment record shows that the Veteran reported snoring loudly at night with startling episodes and daytime sleepiness.  It was noted that the Veteran had a history of nasal trauma in the 1980's, bilateral nasal obstruction, and multiple sinus infections throughout the year.  The Veteran was referred for a sleep study in order to be evaluated for sleep apnea.  

An August 2011 private treatment record indicates that the Veteran underwent a sleep study due to complaints of snoring, witnessed apnea, morning headaches, restless sleep, sleep onset insomnia, sleep maintenance insomnia, symptoms suggestive of restless legs, and symptoms suggestive of limb movement disorder.  The sleep study revealed moderate to severe obstructive sleep apnea syndrome.  

To the extent that the Veteran asserts that he experienced continuous symptoms of sleep apnea since service, the Board finds that such assertions are not consistent with the evidence of record.  Although the Veteran sought treatment for numerous conditions after service, the record shows no complaints of symptoms which prompted a treatment provider to order a sleep study for over 20 years after the Veteran's most recent discharge from active dudy.  See Buchanan, 451 F.3d at 1336-37.  The Board finds the contemporaneous medical evidence to be more persuasive and credible than statements made after filing a claim for VA benefits.  See Cartright, 2 Vet. App. at 25.

Although the Veteran believes that his sleep apnea is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation and require medical expertise to determine.  Moreover, to the extent that the Veteran claims     he experienced symptoms of sleep apnea in or following service, the question of whether any such symptoms were in any related to a subsequently diagnosed     sleep disorder is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the opinion of the Veteran regarding the etiology of his sleep apnea is not competent medical evidence.  

To the extent that the Veteran seeks service connection for sleep disturbance attributable to an undiagnosed illness or medically unexplained chronic multi-symptom illness related to his Persian Gulf War service, the Board finds that     such is not warranted, as it has been attributed to a known clinical diagnosis of obstructive sleep apnea.  See 38 C.F.R. § 3.317(a)(ii).

As previously noted, the Veteran did not appear for his scheduled VA examination.  His failure to cooperate with VA made it impossible to obtain evidence that was   the aim of the planned examination, and the claim must therefore be evaluated       on the evidence of record.  See 38 C.F.R. 3.655(b).  As there is no competent        and probative medical evidence linking the Veteran's sleep apnea to service,         the preponderance of the evidence is against the Veteran's claim, and service connection for sleep apnea must be denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for headaches is denied.

Service connection for a stomach disability is denied.  

Service connection for sleep apnea is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


